DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The abstract of the disclosure is objected to because of the following: an abstract that is more descriptive of the claimed invention is needed.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ono et al. (U.S. Patent Publication No. 2005/0265671).
Regarding claim 1, in Figure  6, Ono discloses a circuit-board structure comprising: a conductor foil (bottom layer 57) on an insulating material layer (51); a conductor pattern (4th layer 57 --- from the top) on top of the conductor foil; and a component (83) attached to the conductor foil and the conductor pattern (4th layer 57 is attached to circuit element 83 and the bottom layer 57 is attached to the element via the 4th layer 57); wherein conductor material of the conductor foil is not present outside the conductor pattern (material of bottom left layer 57 does not extend beyond the 4th layer 57), and wherein the conductor foil is located between the conductor pattern and the insulating material layer (Figure 6), the insulating material layer not present between the conductor foil and the conductor pattern (the ceramic substrate layer 51 is below the bottom layer 57, and thus, is not disposed between the bottom layer 57 and the 4th layer 57; further, the insulating layers 52 are not formed of the same material as the ceramic substrate 51, see paragraphs [0065] and [0081] – [0086]), further comprising: a recess (59) formed in the conductor foil and the insulating material layer, wherein the component is embedded at least in part in the recess (Figure 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847